Citation Nr: 1608890	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post left shoulder arthroscopy, with debridement and decompression prior to March 7, 2011 and from May 1, 2011.

2.  Entitlement to a compensable disability rating for left radius, post fracture.

3.  Entitlement to service connection for psychiatric disability, claimed as depression. 

4.  Entitlement to service connection for a headache disability. 

5.  Entitlement to service connection for right wrist arthritis. 

6.  Entitlement to service connection for left knee arthritis.

7.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Veteran relocated during the pendency of this appeal and his case was transferred to the jurisdiction of the appropriate RO, located in Montgomery, Alabama.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran most recently underwent a VA examination to determine the current degree of severity of his left shoulder disability in May 2014.  The Veteran claims his left shoulder disability is worse than currently rated.  He asserts that he has constant sharp pain, fatigue, lack of endurance, weakness, incoordination and instability.  In his VA Form 9, which was submitted in July 2014, the Veteran indicated the examiner that performed his May 2014 examination assisted him in performing range of motion testing.  He asserted that his range of motion would have been further diminished if he performed the movements unassisted, and also stated he has since lost more ability to use his arm.  Where the evidence indicates a disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.

In addition, the Veteran has initiated appeals relative to all other issues listed on the title page of this decision in notices of disagreement (NODs) submitted in January and September 2015.  To date, the RO has not issued the Veteran a statement of the case (SOC) in response to these NODs.  Because these NODs placed the above-noted issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Finally, the Board also notes the most recent outpatient treatment notes from the Biloxi VA Medical Center included in the record before the Board are from May 2010.  The Veteran has also submitted several Tricare treatment notes; however, Tricare records have not been obtained since 2011.  On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  An SOC addressing entitlement to service connection for a psychiatric disability, a headache disability, right wrist disability, left knee disability, and tinnitus, as well as entitlement to a compensable disability rating for left radius, post fracture should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's left shoulder claim, to include any more recent treatment records related to the disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should also afford the Veteran a VA examination to determine the current degree of severity of his service-connected left shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




